Honorable Bill Abernathy Pope County Judge Pope County Courthouse Russellville, AR 72801
Dear Judge Abernathy:
You have requested the opinion of this Office as to whether or not a County Board of Equalization has the authority to direct across-the-board adjustments to particular types of property in order to bring the county's ration of assessed value to market value above 18% as required by State law.
A County Equalization Board does have such authority.  The Board has a duty by statute to adjust and equalize the value of real property within the county so that such values are within the ratios prescribed by State law. Ark. Stat. Ann. 84-477.  In so equalizing assessments, county boards are empowered to ". . . raise or lower the valuation of any property to such figure as in the opinion of the board will bring about a complete equalization. Ark. Stat. Ann. 84-707.
In your letter you note that the board raised valuations of certain types of property which the Assessment Coordination Division's data indicated were undervalued.  Ark. Stat. Ann. 87-707 gives County Boards of Equalization the authority to raise such valuations.  Although it is not specifically stated in the law that equalization boards may make across-the-board raises in valuations of certain types of property, where a statute makes it the duty of the county board to adjust and equalize the value of real property without prescribing the exact mode to be adopted, the board has the discretion to adopt any reasonable and just method of equalization.  See 84 CJS 494, and the cases cited therein.  Since the raise in valuation noted above was based on data supplied by the Assessment Coordination Division which showed that the types of property in question had increased in value, such method of raising the valuation appears to be reasonable and just.  This is especially so since, pursuant to notice provisions of Arkansas law, individual property owners of property owners [sic] affected would be able to appeal the raising of their valuations.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Tim Humphries.